It is the law of this State that a purchaser at execution sale must show, not only the execution under which the sheriff sold, but a judgment warranting that execution. The only reason assigned for this doctrine is that it must appear that the execution was not the unauthorized act of the clerk, but was awarded by the court. Although the judgment be erroneous — nay, if it be obtained irregularly, and against the course of the court — nevertheless, so long as it stands (406) unreversed and in force, it is the act of the court, warrants the execution conforming thereto, and upholds the title of the purchaser. But if what is offered as a judgment have merely the semblance thereof, as if it be rendered by a court having no jurisdiction of the subject-matter, or against a person who has not had notice to defend his right, or if it order what the court has not power to order, so that upon its face the law can pronounce it null, it is not a judgment, and the execution issuing thereon will not protect the purchaser.
The execution under which the defendant in this case sets up title was awarded by the court against the lands descended to the plaintiff's lessor, after notice had been issued to him to show cause against it. But it is insisted on the part of the plaintiff that the court was not competent in law to award the execution. The argument is that the jurisdiction of the court in relation to the subject-matter of that judgment is restricted by certain provisions of the acts of 1828, and 1784, embodied into the Rev. Stat., ch. 46, sec. 25, and ch. 63. By these it is enacted that when an action shall be commenced against an executor or administrator by warrant, and he shall suggest that he has a defense thereto, by reason of a deficiency of assets, the magistrate may proceed to pass upon the demand of the plaintiff, and to give a judgment therefor, but shall return the warrant with the judgment and the suggestion to the county court, where the defense shall be made, and if on trial the plea be found for the executor or administrator, then a scire facias shall issue to the heirs at law to show cause why the judgment should not be satisfied out of the lands *Page 310 
descended. In the case under consideration the magistrate, notwithstanding such suggestion, awarded execution against the goods and chattels of the intestate; the officer undertook to levy it on the lands descended; the judgment, execution, and levy were returned to the court; and then a scire facias issued, untruly reciting that there had been a plea of fully administered tried in court, and found for the administrator. And it is asked, Can the court, in rendering a judgment upon the  scire facias thus issued, be considered as acting within the limits (407)  of its authority? The answer to this argument is, that all these irregularities antecedent to the scire facias do not affect the jurisdiction of the court. It possesses jurisdiction over thesubject-matter, and that jurisdiction is derived from the general legislative grant to try and determine causes of a civil nature. If such causes be brought before it irregularly, and objection to the irregularity is shown in due season, the court will refuse to act, or may revoke any act into which it has been betrayed. But if, notwithstanding such irregularities, it does subsequently act, parties being before it, the act must be respected, because it is the act of a court having authority to try and determine the subject in controversy.
Leary v. Fletcher, ante, 259, is not an authority for the plaintiff. That was determined upon the ground that the county court had passed an order which by law it could not make. Having a special and limited authority to direct the sale of specific parts of an orphan's estate to meet ascertained debts, the court had undertaken to authorize the guardian to sell all or any part thereof he might elect, to meet undefined debts. The act done was one wholly without authority, and not an act erroneously or irregularly done within the scope of authority.
It has been further argued that inasmuch as in ordinary cases, where one judgment only is rendered, that judgment must be shown by him who claims to be an execution purchaser, so in the cases where two judgments ought to be rendered before issuing execution, the purchaser should be required to show both these judgments. We do not admit the correctness of this conclusion. The sole purpose of requiring the exhibition of any judgment is to show that the execution has the sanction of the court. Now, if the court render a judgment that the plaintiff recover his debt or have execution, upon a former judgment, when in truth there is no such judgment, the adjudication is erroneous, but nevertheless, while it stands, it is the solemn act of the court, (408)  having power so to adjudge, and therefore authorizes process to enforce it. For most purposes the scire facias is a new action, and judgment upon a scire facias is sufficient warrant for any execution which conforms to it.
PER CURIAM.                                       Affirmed. *Page 311
Cited: Williams v. Harrington, 33 N.C. 621; Stallings v. Gulley,48 N.C. 346; Harshaw v. Taylor, ib., 514; Chambers v. Brigman, 75 N.C. 490;Lee v. Eure, 82 N.C. 431; McKee v. Angel, 90 N.C. 62; England v.Garner, ib., 200; Spillman v. Williams, 91 N.C. 487; Trotter v. Mitchell,115 N.C. 193; Morris v. House, 125 N.C. 563; Ditmore v. Goings,128 N.C. 327; Evans v. Alridge, 133 N.C. 380.